UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
OLLIE HALL,                      )
                                 )
               Plaintiff,        )
                                 )
          v.                     ) Civ. Action No. 14-01423 (EGS)
                                 )
WELLS FARGO BANK, N.A.,          )
                                 )
               Defendant.        )
________________________________ )


                         MEMORANDUM OPINION

  I.     Introduction

       On August 19, 2014, Plaintiff Ollie Hall (“Hall”) filed

a complaint against Defendant Wells Fargo Bank, N.A. (“Wells

Fargo”) alleging claims related to the foreclosure of his home

in Michigan. Compl., ECF No. 1. Wells Fargo moves to dismiss

Hall’s lawsuit on the basis of res judicata (claim and issue

preclusion) and for failure to state a claim. Def.’s Mot.

Dismiss, ECF No. 4. Upon consideration of the motion, the

response and reply thereto, the applicable law, and the entire

record, Wells Fargo’s Motion to Dismiss is GRANTED.

  II.    Background

       On February 11, 2011, Hall secured a home loan for

$87,718.00 to purchase a house in Roseville, Michigan. Def.’s

                                  1
Mem. Supp. Mot. Dismiss (“Def.’s Mem. Supp.”), ECF No. 4, Ex. A

at 2.    The mortgage was assigned to Wells Fargo on August 29,

2012. Id. In 2012, Hall defaulted on the mortgage and the

property was foreclosed and sold at a sheriff’s sale on

September 13, 2013. Id.

       Hall filed a lawsuit in the Macomb County Circuit Court in

Michigan on March 10, 2014, three days before Michigan’s

statutory right of redemption expired. Id. at 3. Defendant

removed the suit to the U.S. District Court for the Eastern

District of Michigan on diversity jurisdiction on March 27,

2014. Id. In that case, the court granted the Defendant’s Motion

to Dismiss for failure to state a claim on June 4, 2014. Id. at

15.

       Hall subsequently filed this suit, pro se, on August 19,

2014. See Compl., ECF No. 1. Although the complaint is difficult

to understand, Hall seems to be alleging that Wells Fargo is not

the proper owner of the mortgage, that the Defendant took

advantage of Hall’s ignorance of the law in issuing the loan,

and that the Wells Fargo is engaged in counterfeiting. Id. at 2-

4. 1 The Civil Cover Sheet filled out by Hall indicates the cause


1   The confusing nature of Hall’s complaint is evidenced by the
    first paragraph where he states:

    Now Comes Ollie Hall Jr., hereinafter (“Plaintiff”) on
    original civil complaint against WELLS FARGO BANK, N.A;
    hereinafter   (“Defendant”)   for   Civil   Demand   of
                                  2
of action as “26 USC 7609 For independent State Audit and

Federal Investigation on defendants for accounting fraud.”    Id.

at 1-1. 2 The relief requested by Hall is $86,079.20. Id. at 1.

    III. Discussion

       Wells Fargo moves to dismiss this action on the basis of

res judicata and for failure to state a claim. Def.’s Mem. Supp.

at 1-2.    Wells Fargo asserts that, to the extent any cognizable

claims can be construed from Hall’s complaint, they are barred

by res judicata in light of the Eastern District of Michigan’s

ruling on the merits in the related case, Hall v. Wells Fargo

Bank, N.A., No. 4:14-cv-11267 (E.D. Mich. June 4, 2014). Id. at

2. Moreover, to the extent Hall seeks to plead any claims not

already adjudicated, Wells Fargo maintains that Hall had the



    ($US86,079.20) that deals in Internal Revenue Service
    (“IRS”) cancelled debt and this IRS Federal 871 Tax Suit;
    Cause cited as 26:7609 as an IRS Petition to Quash IRS
    Summons to require Defendant to produce bona fide proof of
    an Execution of Assignment to offset claims of fraud and
    civil demands and judgments. This case is directly related
    to DISMISSED case No. 1:14-CV-00110-JDBand will create a
    conflict of interest to the U.S. Government Defendant and
    all Defendants to these actions in terms of an adverse
    action against Plaintiff. The manner in which the prior
    case was DISMISSED will provide the necessary protection(s)
    to Plaintiff that prevents DOUBLE JEOPARDY from being
    carried out by this Court on Motion(s) of Defendant and
    subsequent new cases related to PENDING Case No. 1:14-CV-
    01112-CCK.

Compl. at 1-2.

2   26 U.S. Code § 7609 specifies the special procedures for third-
    party summons.
                                  3
opportunity to plead such claims in the related case, and

regardless, any new claims are insufficiently pled and thus Hall

has failed to state a claim. Def.’s Mem. Supp. at 9. Hall does

not directly respond to Wells Fargo’s arguments. See Aff. Supp.

Pl.’s Claims (“Pl.’s Response”). Rather, Hall asserts what

appear to be 24 irrelevant affirmative defenses. Id. at 10-11.

     “The doctrine of res judicata provides that when a final

judgment has been entered on the merits of a case, the effect of

that final judgment would be preserved and applied to subsequent

cases that arise out of the same set of facts and transaction.”

Johnson v. Chase Manhattan Mortg. Corp., No. 04-cv-344 (EGS),

2006 WL 2506598, at *2 (D.D.C. Aug. 28, 2006) (citing Nevada v.

U.S., 463 U.S. 110 (1983)). The doctrine of res judicata is

divided into issue and claim preclusion. Issue preclusion will

apply in a case if: (1) “the issue decided in the prior

adjudication [was] identical with the one presented in the

action at question,” (2) there was a “final judgment on the

merits,” in the previous action, and (3) “the party against whom

the plea is asserted [was] a party or in privity with a party to

the prior adjudication.” Blonder-Tongue Labs. v. Univ. of Ill.

Found., 402 U.S. 313, 323-24 (1971).

     Claim preclusion prevents parties from “relitigat[ing] any

ground for relief which they already have had an opportunity to

litigate—even if they chose not to exploit that opportunity—

                                4
whether the initial judgment was erroneous or not.” Page v.

United States, 729 F.2d 818, 820 (D.C. Cir. 1984) (quotation

marks omitted). “Res judicata bars not only claims that actually

were litigated, but also claims that could have been litigated

in the previous action.” Ivey v. Paulson, 574 F. Supp. 2d 141,

142 (D.D.C. 2008) (citing Allen v. McCurry, 449 U.S. 90, 94

(1980)). A prior judgment “bars any further claim based on the

same ‘nucleus of facts.’” Page, 729 F.2d at 820. This is

determined by “whether the facts are related in time, space,

origin, or motivation, whether they form a convenient trial

unit, and whether their treatment as a unit conforms to the

parties’ expectations or business understanding or usage.”

Stanton v. D.C. Court of Appeals, 127 F.3d 72, 78 (D.C. Cir.

1997) (quoting Restatement (Second) of Judgments § 24(2)

(1982)).

       Halls’ claims are barred under the principles of both issue

and claim preclusion. With respect to issue preclusion, the U.S.

District Court for the Eastern District of Michigan has already

ruled on the Hall’s quiet title 3 and fraud claims, which Hall




3   Hall’s complaint also alleges that Wells Fargo engaged in
    counterfeiting because “Defendant cannot produce the original
    ‘wet ink signature’ mortgage note it claims Plaintiff owes an
    obligation on.” Compl. at 4. This argument is tantamount to the
    quiet title claims that Hall made in the original complaint
    filed with the U.S. District Court for the Eastern District of
    Michgian, in which he alleged that Wells Fargo “is not the
                                  5
seems to be raising again in this is lawsuit. See Hall v. Wells

Fargo Bank, N.A., No. 4:14-cv-11267 (E.D. Mich. June 4, 2014).

Because the Eastern District of Michigan issued a final judgment

on the merits, issue preclusion prevents Hall from relitigating

these claims.

       Claim preclusion also bars several of the Plaintiff’s

claims. To the extent Hall seeks to raise an accounting fraud

claim and other IRS-related claims not adjudicated in Hall’s

Michigan case, such claims are barred because they are based on

the same nucleus of operative fact as the prior adjudication,

namely the foreclosure and sale of his home. 4 Because the same

facts are being used to support the current cause of action,

this lawsuit and the related Michigan suit are undoubtedly

“related in time, space, origin, [and] motivation” such that

claim preclusion bars this action. 5



    actual titleholder of the debt secured by the mortgage.” Def.’s
    Mem. Supp., Ex. E, at 11.

4   It is not clear whether Hall is alleging that it was the IRS or
    Wells Fargo that engaged in accounting fraud. If it is the
    latter, this claim would be barred by claim preclusion since it
    could have been raised in the related Michigan District Court
    case. If it is the former, the IRS is not a party to the suit
    and the claim fails.

5   Even if Hall’s claims were not barred by claim preclusion, the
    Complaint would be dismissed for failure to state a claim for
    substantially the same reasons as stated in Judge Levy’s
    opinion in the Eastern District of Michigan. See Hall v. Wells
    Fargo Bank, N.A., No. 4:14-cv-11267 (E.D. Mich. June 4, 2014).
    Besides not providing a short and plain statement of the claim
                                  6
  IV.     Conclusion

  For the foregoing reasons, Wells Fargo’s Motion to Dismiss is

GRANTED and Hall’s claims are DISMISSED WITH PREJUEDICE.


Signed:     Emmet G. Sullivan
            United States District Judge
            July 28, 2015




 as required by Federal Rule of Civil Procedure 8(a), the
 Plaintiff’s complaint is filled with conclusory and irrelevant
 statements and fails to allege facts that would support any
 claim for relief. See Compl., ECF No. 1.
                                  7